Citation Nr: 0214519	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-09 089A	)	DATE
	)
	)


On appeal from the 
Department of Vetereans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether there was clear and unmistakable error in the 
November 21, 2000, Board of Veterans' Appeals decision, which 
assigned December 14, 1992, as the effective date of the 
veteran's total rating due to unemployability caused by 
service connected disabilities.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the moving party in this case, served on 
active duty from October 1964 to October 1967 and from August 
1968 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion by the moving party 
pursuant to 38 U.S.C.A. §§ 5109A(a) and 7111 (West Supp. 
2001).  The moving party alleges that in a decision entered 
on November 21, 2000, the Board committed clear and 
unmistakable error (CUE) when it assigned December 14, 1992, 
as the effective date of the veteran's total rating due to 
unemployability caused by service connected disabilities 
(hereinafter TDIU).  


FINDINGS OF FACT

1.  In a November 21, 2000, decision, the Board assigned 
December 14, 1992, as the effective date of the veteran's 
TDIU.  

2.  On November 21, 2000, the correct facts, as they were 
known at the time, were before the Board, and the statutory 
and regulatory provisions extant at the time were correctly 
applied.


CONCLUSION OF LAW

The November 21, 2000, Board decision, which assigned 
December 14, 1992, as the effective date of the veteran's 
TDIU, did not involve CUE.  38 U.S.C.A. § 7111 (Supp. 2001); 
38 C.F.R. §§ 20.1403 and 20.1404 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

LAW APPLICABLE TO CLAIMS OF CUE IN BOARD DECISIONS

Before November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994)  Such challenges, however, have 
been permitted since November 21, 1997, the date of enactment 
of Pub. L. No. 105-111, 111 Stat. 2271.  The statutory 
authority for the revision of Board decisions on the basis of 
CUE granted by Public Law No. 105-111 is found in 38 U.S.C.A. 
§§ 5109A(a) and 7111 (West 1991 & Supp. 2001) which codified, 
without substantive change, the existing regulation, 
38 C.F.R. § 3.105(a), providing for revision of RO decisions 
on the basis of CUE.  Donovan v. West, 158 F.3d 1377 (Fed. 
Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 (Fed Cir. 
1998). 

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400 (2002).  The VA General 
Counsel has held that the Board's new authority applies to 
any claim pending on or filed after November 21, 1997, the 
date of enactment of the statute.  See 38 C.F.R. § 20.1400; 
VAOPGCPREC 1-98. 

Rule 1403 of the Board's Rules of Practice, found at 38 
C.F.R. § 20.1403, defines CUE: 

(a)  General.  CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

(b)  Record to be reviewed.

(1)  General.  Review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made. 

(2)(c)  Errors that constitute CUE.  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 

(d)  Examples of situations that are not CUE.

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. 
(2)  Duty to assist.  The VA's failure to fulfill the duty to 
assist. 

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated. 

(e)  Change in interpretation.  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 

(Authority:  38 U.S.C.A. §§ 501(a), 7111). 

The regulatory definition of CUE was based on prior rulings 
of the United States Court of Appeals for Veterans Claims 
(hereinafter, Court), and Congress intended that the VA adopt 
the Court's interpretation of the term "CUE."  Therefore, the 
jurisprudence that has evolved from years of court decisions 
is applicable in the present adjudication. 

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that such is "an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that 
[CUE] is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, 
the error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

ANALYSIS

On April 17, 1987, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  By a rating 
action, dated in October 1988, the RO granted entitlement to 
service connection for PTSD and assigned a 10 percent rating, 
effective April 17, 1987.  By a letter, dated on October 31, 
1988, the RO notified the veteran of that decision.  In 
correspondence received by the RO on October 27 1988, the 
veteran stated that he disagreed with the assigned rating.  
Thereafter, the RO confirmed and continued the 10 percent 
rating, the last time in September 1990.  By a letter, dated 
October 10, 1990, the veteran was notified of that decision, 
as well as his appellate rights; however, a notice of 
disagreement was not received within one year.  Accordingly, 
that decision became final under the law and regulations then 
in effect. 38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1990). 

On December 14, 1992, the RO received the veteran's claim for 
an increased rating for PTSD.  At that time, service 
connection was in effect for PTSD, evaluated as 10 percent 
disabling; defective hearing in the left ear with tinnitus, 
evaluated as noncompensable; a surgical scar on the palm of 
the left hand, evaluated as noncompensable; and a history of 
cellulitis without lymphangitis, of the left ear due to a 
human bite, evaluated as noncompensable.

In a July 23, 1996, decision, the Board granted the veteran a 
70 percent rating for PTSD.  Later that month, the RO 
assigned December 14, 1992, as the effective date for that 
rating.  

On December 5, 1996, the RO received the veteran's claim for 
a TDIU.

By a rating action, dated in November 1997, the RO granted 
the veteran's claim for a TDIU.  The RO assigned December 5, 
1996, as the effective date of that rating. 

In a decision, issued on February 5, 1999, the Board granted 
August 30, 1993, as the effective date of the veteran's TDIU.  
The Board noted that on that date, the veteran had been 
admitted to the hospital and that following his discharge, it 
was felt that he was not capable of returning to full 
employment.

On May 3, 2000, pursuant to a motion by the VA, the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) vacated the Board's February 5, 1999, decision to the 
extent that it had denied an effective date prior to August 
30, 1993, for a TDIU.
On November 21, 2000, the Board granted the veteran an 
effective date of December 14, 1992, for a 100 percent 
schedular rating for his PTSD.  In so doing, the Board noted 
that the provisions of 38 C.F.R. §§ 3.400(o)(2) and 4.16(c) 
were applicable.  

On December 14, 1992, when the RO received the veteran's 
application for a rating in excess of 10 percent for PTSD, 
the applicable regulations provided that total disability 
ratings for compensation could be assigned, where the 
schedular rating was less than total, when the disabled 
person was, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities; provided that, if 
there was only one such disability, that disability had to be 
ratable at 60 percent or more.  If there were two or more 
disabilities, there had to be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent.  It was further 
provided that the existence or degree of nonservice-connected 
disabilities or previous unemployability status would be 
disregarded where the above percentages for the service-
connected disability or disabilities were met and in the 
judgment of the rating agency such service-connected 
disabilities rendered the veteran unemployable.  38 C.F.R. § 
4.16(a) (effective prior to November 7, 1996).

Prior to November 7, 1996, however, the provisions of 
paragraph 38 C.F.R. § 4.16(a) were not for application in 
cases in which the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation.  If such mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, 
such disorder was to be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c). 

The consideration as to whether the veteran was unemployable 
was a subjective one, that is, the determination was to be 
based upon the veteran's actual industrial impairment, not 
merely the level of industrial impairment experienced by the 
average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); VAOPGCPREC 75-91.  The question was whether the 
veteran was capable of performing the physical and mental 
acts required by employment, not whether the veteran could 
find employment.  Advancing age and non-service connected 
disabilities could not be considered in the determination of 
whether a veteran was entitled to a total disability rating 
due to unemployability caused by service-connected 
disabilities.  38 C.F.R. §§ 4.16(a), 4.19.  

Unless specifically provided otherwise, the effective date of 
a claim for an increase of compensation (such as the claim 
for a TDIU) was to be fixed in accordance with the facts 
found, but was not to be earlier than the date of the receipt 
of the application therefor.  § 5110(a) (West 1991); 38 
C.F.R. § 3.400(o)(1) (2000).  There was an exception in that 
the effective date could be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, provided that the application therefor was received 
within one year of such date. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (2000).  

The veteran contends that he should have an earlier effective 
date for his 100 percent rating for PTSD.  He notes that he 
filed his original claim for service connection for PTSD in 
April 1987 and that he was unemployable during the year prior 
to that.  Moreover, he notes that in an April 1993 letter, a 
counselor who had worked with him since December 1990, had 
stated that due to the veteran's inability to handle stress, 
he had been unable to hold steady employment since 1984.  In 
fact, he maintains that when he filed his claim for service 
connection for PTSD in April 1986, his PTSD was preventing 
him from obtaining or retaining employment.  In essence, the 
veteran contends that such letter was before the Board when 
it rendered its decision on November 21, 2000, but that it 
failed to properly consider it when it assigned the effective 
date for the veteran's total rating.  He maintains that such 
failure constituted CUE, such that the November 21, 2000, 
Board decision should be revised and that the effective date 
of his total rating should revert to 1984.

As noted above, at the time of the Board's decision on 
November 21, 2000, applicable regulations only permitted the 
assignment of an effective date up to one year prior to the 
receipt of the claim for an increased rating, provided that 
it was factually ascertainable that an increase in disability 
had occurred.  Otherwise, the date of the receipt of the 
claim would control.  Thus, the effective date for the 
veteran's 100 percent schedular rating for PTSD could not 
precede December 14, 1991.  In this regard, the Board notes 
that from the time of the RO's final rating action in 
September 1990 until December 14, 1992, there was no request 
for an increased rating for PTSD or for TDIU.

VA outpatient records and an April 1993 letter from the 
veteran's rehabilitation counselor at the West Virginia 
Division of Rehabilitation Services show that the veteran had 
received counseling from January through December 8, 1992; 
however, such records do not show that he was unemployable 
during that time.  Rather, they show that he was 
participating in vocation rehabilitation and a work training 
program and that he was anxious to obtain employment.  
Indeed, the April 1993 letter shows that was able to work 
alone and enter data into a computer.  His difficulty with 
employment did not arise until he was required to have 
frequent interpersonal action.  In fact, the evidence showed 
that the VA closed his case on December 8, 1992, because his 
VA counselor had not seen him since the veteran had started 
regular work.  The VA counselor noted that the veteran 
probably had no further need of the VA's services.  Such 
evidence was specifically considered by the Board in its 
decision of November 21, 2000.  That the veteran may now 
disagree with how the Board weighed or evaluated those facts 
simply does not rise to the level of CUE.

In its November 21, 2000, decision, the correct facts, as 
they were known at the time, were before the Board, and the 
statutory and regulatory provisions extant at the time were 
correctly applied.  Thus, there is simply no legal basis for 
an effective date earlier than December 14, 1992, for the 
veteran's total rating.  The law is dispositive of the issue; 
and, therefore, the motion to revise the Board's November 21, 
2000, decision on the basis of CUE must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The motion for revision of the November 21, 2000, Board 
decision on the grounds of CUE is denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


